DETAILED ACTION
This office action is in response to applicant’s After-Final amendments filed on 08/17/2021.
Currently claims 1, 3-6, 21 and 23-25 are pending in the application.
Allowable Subject Matter
In light of applicant’s after-final amendments filed on 08/17/2021,
Claims 1, 3-6, 21 and 23-25 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0260726 A1 to Shin teaches, a flash memory device, comprising: 
a substrate (100; Fig. 18; [0128]; i.e. substrate); 
a plurality of active regions (100a; Fig. 18; [0129]; i.e. active pattern) and 
a plurality of isolation regions (112b; Fig. 18; [0128]; i.e. isolation pattern) alternately arranged in a first direction (second direction; Fig. 18) and extending in a second direction (first direction; Fig. 18) different from the first direction (Fig. 18; [0129], [0134]); 

    PNG
    media_image1.png
    768
    563
    media_image1.png
    Greyscale

a plurality of gate structures (159; Fig. 18; [0134]; i.e. gate structure) on the substrate (100) (Fig. 18; [0134]), 
the gate structures (159) being spaced apart from each other and extending in the second direction (first direction; Fig. 18; [0134]), 
wherein each gate structure of the plurality of gate structures (159) comprises a tunneling dielectric layer (102b; Fig. 18; [0129]; i.e. tunnel insulation pattern) on an active region (100a) of the plurality of active regions (Fig. 18; [0129], [0134]); 
a floating gate (150a; Fig. 18; [0129]; i.e. charge storage pattern) on the tunneling dielectric layer (102b); 

a control gate (156a; Fig. 18; [0133]; i.e. control gate pattern) on the intergate dielectric layer (154) (Fig. 18; [0131], [0133]). 
		comprising no metal layer on the first air gap (164) (Fig. 18; [0146]). 
Note: Shin teaches an insulating interlayer 170 over the air gap 164 in Fig. 18, thus there is no metal layer over air gap 164.
a gap structure (gap between gate structures 159; Fig. 18; [0146]; designated as second trench 160 later in Fig. 22) between the gate structures (159) (Fig. 18; [0146]); and  
an isolation material (170; Fig. 18; [0146]; i.e. insulating interlayer) having a convex bottom (above airgap 164) filling an upper portion of the gap structure (160) and 
leaving a first air gap (164; Fig. 18; [0146]; i.e. second airgap) in a lower portion of the gap structure (160) (Fig. 18; [0146]);
Furthermore, US Patent Pub # US 2016/0372601 A1 to Yamanaka teaches, wherein the first air gap (AG; Fig. 21; [0039]; i.e. air gap) comprises a bottom surface coplanar with a bottom surface of the tunneling dielectric layer (13; Fig. 21; [0036]; i.e. tunnel insulating film).

    PNG
    media_image2.png
    513
    722
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2017/0330955 A1 to Rahhal-Orabi teaches, the isolation material (350; Fig. 3E; [0042]; i.e. isolation layer) has a top surface coplanar with a top surface (309) of the plurality of gate structures (306; Fig. 3E; [0042]; i.e. gate structure),
Note: The examiner considers isolation material 350 of Rahhal-Orabi analogous to isolation material 170 of Shin since both isolation materials isolate multiple gate structures in a flash memory. A flash memory has plurality of transistors and gates. The isolation material 350 of Rahhal-Orabi could have airgap if required.

    PNG
    media_image3.png
    484
    570
    media_image3.png
    Greyscale

However, neither Shin nor any cited prior art, appear to explicitly disclose, in context, a metal layer on the control gate and the metal layer has a bottom surface coplanar with the top surface of the isolation material.
Specifically, the aforementioned ‘a metal layer on the control gate and the metal layer has a bottom surface coplanar with the top surface of the isolation material,’ is material to the inventive concept of the application at hand to reduce or eliminate interference noise between bit lines and/or word lines.
Dependent claims 3-6, 21 and 23-25 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 3-6, 21 and 23-25 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/30/2021